Citation Nr: 1118367	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  06-34 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for residuals of a shrapnel wound to the mid-chest.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from January 1968 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls South Dakota.  

In November 2009, the Board remanded this claim for additional development.  The case has been returned to the Board and is ready for further review.  

In March 2011, the Board received additional evidence from the Veteran which had not been reviewed by the RO.  He waived his right to have the RO initially consider it. 38 C.F.R. §§ 20.800, 20.1304 (2010).  


FINDING OF FACT

A scar of the chest was first manifested many years after service, and the preponderance of the competent evidence of record shows that it is unrelated to service.  There is no showing of any chest disorder related to the Veteran's service.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a shrapnel wound to the mid-chest have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  

With respect to the Dingess requirements, the Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  However, there is no prejudice in issuing a final decision because the preponderance of the evidence is against the claim for service connection.  Any questions as to the appropriate disability rating or effective date to be assigned are moot.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations of certain diseases during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence that "indicate" that a current disability "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained service treatment records and service personnel records.  Also of record are VA outpatient records.  Next, a specific VA medical opinion pertinent to the issue on appeal was obtained.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination / as to this claim.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection 

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, direct service connection generally requires: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) medical evidence of a nexus or link between the claimed in- service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Thus, service connection is established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service connected if all the evidence, including relevant service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or medical diagnosis, there generally must be competent evidence to the effect that the claim is plausible; lay assertions regarding this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A layperson generally is incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

There are exceptions to this general rule, however.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Veteran claims service connection for claimed shrapnel wound to the mid chest which he argues was incurred in military service when he was wounded walking point in Vietnam.  A review of the Veteran's service records shows that in March 1969 he sustained shrapnel wound of the left lower leg from an explosive device, was treated aboard the USS OKINAWA, and was returned to duty.  There is nothing in the files to show an injury to the chest.  At separation in October 1969, there was no indication of scars with the exception of tattoos.  

After service, VA records show that in March 1982, the Veteran underwent a closed thoracotomy, right, after having a gunshot wound to the right chest to the left of the nipple line with a 22 rifle, which was self inflicted.  X-rays showed fragment particles of the bullet in the chest wall and a right hemothorax.  It was noted that there was a strong odor of alcohol on his breath.  The Veteran stated that he was on a drinking binge at the time and he accidently shot himself when he and his brother were "messing around".

VA records show that the Veteran became a new patient at the Blackhills medical center in 2004.  In December 2004, he reported to establish care and stated that he had a gunshot wound to the right chest in 1968 in Vietnam.  He also reported a history of alcohol dependence with none in the past 12 years.  The assessment was status post gunshot wound to the right chest in 1968, with bullet fragments noted on X-ray.  In April 2005, he reported an injury in Vietnam to the right chest and right calf.  The assessment was, status post shrapnel injury Vietnam, approximately 1968.  

The Veteran was examined by VA in August 2005.  The claims file and electronic records were reviewed.  Photographs were taken.  The examiner noted that there was nothing in the medical records to indicate that shrapnel hit the Veteran and that he did receive the Purple Heart Medal.  The Veteran reported that he received a shrapnel wound to the chest in Vietnam.  The examiner noted that the Veteran's medical records showed that he was inebriated and accidently shot himself in/near the chest with a gun.  The examiner offered that the wound on the chest is burns from a gunshot.  The Veteran reported that he was in good health and that he never smoked or drank.  The examiner noted that there appeared to be a burn area on the chest and it did not appear to be a shrapnel wound.  She also stated that she would think that this would have been caught on the exit exam if it had indeed happened during service.  The diagnosis was, alleged shrapnel wounds of the mid chest.  The examiner stated that it was her opinion that the chest area is a burn and not a shrapnel wound.  She pointed out that the medical record indicates that this was a self inflicted gunshot burn.  She stated that the wound was not noted on exit from service.  She stated that the area of the chest burn would have required more than an overnight visit and that he would more likely need follow up visits.  She noted that the Veteran said that he was only kept overnight.  She reported that she found many inconsistencies from the Veteran in the discussion of the history of the injury and that therefore she would opine that this is not the result of his military duty.  

Private medical records dated in January 2011 show that the Veteran was treated for chest pain and diagnostic tests showed hypoaeration with crowding of the interstitial structures and exaggeration of the cardiac silhouette.  There was no reference to the chest scarring or any chest wound.  

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board is not bound to accept any opinion (from a VA examiner, private physician, or other source) concerning the merits of a claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Rather, it has a duty to assess the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Factors that may be considered in assessing the probative value of a medical opinion include a physician's access to the claims file or pertinent evidence, the thoroughness and detail of the opinion, the accuracy of the factual premise underlying the opinion, the scope of examination, the rationale for the opinion offered, the degree of certainty provided, and the qualifications and expertise of the examiner.  See generally Prejean v. West, 13 Vet. App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The service records do not reflect that that Veteran sustained a shell fragment wound to the chest during service at the same time that he injured his left calf.  After service, it is noted that in 1982, he sustained a self inflicted gunshot wound to the chest and the current scarring of the chest has been attributed by a VA examiner to be the result of this incident.  Here, there is only one opinion regarding the etiology of the Veteran's scar of the mid chest.  The VA examiner reviewed the Veteran's claims file and medical history in conjunction with her examination.  The Board finds that the evidence presented by the VA examiner to be most probative regarding this claim.  The examiner offered an opinion with rationale and the finding stands uncontradicted in the file.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's scar of the mid chest to active duty, despite his contentions to the contrary.  While on VA outpatient treatment examiners have reported a shrapnel wound of the chest, this was based on a history provided by the Veteran.  The Court has also held that a medical finding is inadequate when unsupported by clinical evidence, see Black v. Brown, 5 Vet. App. 177, 180 (1995), and that a medical finding based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Specifically, no medical professional has established a nexus between the Veteran's diagnosed scar of the right chest and active duty service.  In fact, as noted, a VA examiner has stated that there is no relationship between the disability and service, but rather the scar is a burn scar from a gunshot wound sustained many years after service.  This finding was based on examination of the Veteran and a review of the claims file.  It stands uncontradicted in the record and is highly probative.  As such the most persuasive medical evidence in the file supports a finding that the current findings are not related to service.  As to the private records showing some lung and heart findings after a complaint of chest pain, nothing in the file relates the findings to service to include a shrapnel wound.  

The Board has considered the Veteran's lay statements.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v.  Nicholson, 21 Vet. App. 303 (2007).

Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board finds that if Bethea applies to Court decisions, it is logical to apply the guidance set forth therein to those decisions of a superior tribunal, the Federal Circuit.

It is noted that the Veteran did sustain a shrapnel wound to the left calf.  However there was no indication that he was also injured in the chest at that time as he contends.  There is a current finding of scarring of the chest.  Here, the Board finds that, while the Veteran has asserted that his chest scarring is the result of shrapnel wound in service, he has not demonstrated the medical knowledge required to establish an etiological nexus between his current scarring and service, where as here, there is medical evidence of scarring from another source after service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1)  [competent medical evidence means evidence provided by a person  who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Therefore, although the statements of the Veteran in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between the claimed disorder and the Veteran's period of service. 

Further, to the extent that the Veteran's  statements are offered as evidence of continuity of  symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is  ultimately competent, regardless of the lack of contemporaneous  medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v.  Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet.  App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v.  Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

While the Board acknowledges that the Veteran is competent to provide evidence of his own experiences, the fact that the Veteran's treatment records do not reflect a diagnosis of scarring of the chest until many years after service weighs heavily against any claim he now makes that he was injured in the chest in service and has had scarring as a result since service.  The Board is not holding that corroboration is required.  Rather, the Board finds his assertions to be less credible than the negative contemporaneous records.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  Additionally the Board has noted several inconsistencies in the Veteran's statements.  First he has reported that the shrapnel wound injury in service occurred in 1968 and the record shows that he did receive a wound to the left calf in 1969.  (He is service connected for that injury).  He also reported to a VA examiner that he never drank alcohol; however the medical records contradict this statement.  Further he reported that the self inflicted gunshot wound was accidental; however on a VA September 2009 PTSD initial evaluation it was noted that this was a suicide attempt.  This contracting evidence lessens his credibility.  As such, the Board finds that the probative evidence is against the claim based on continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The preponderance of the evidence is against finding that the Veteran has residuals of a shrapnel wound of the chest that is etiologically related to active service.  The appeal is accordingly denied.  In  making this determination, the Board has considered the  provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the  doubt, but there is not such a state of equipoise of positive and  negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for residuals of a shrapnel wound of the mid chest is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


